Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 are pending.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 11/10/20 and 12/9/21. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
In claim 1, line 8, the phrase “kinds of oil agents” isn’t necessary.  Consider “the component (B) includes one or more .
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 5, line 2 reads “(A) includes the silicone compound whose viscosity at 25°C is 9,000 to 100,000 mPa-s”.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 includes a  silicone compound whose viscosity at 25°C is 4,000 to 100,000 mPa-s”.  For the narrower silicone the article should be “a” in place of “the” (i.e. (A) includes  a silicone compound whose viscosity at 25°C is 9,000 to 100,000 mPa-s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoyama et al. (EP 2450030 A1; cited in IDS) in view of Deguchi (JP 2013/075868). 

a solid powder cosmetic, containing a powder component and an oily component (e.g. paragraph 0001, 0008, Claim 1), wherein the content of the oily component is 1-20% by mass and the content of the powder component is 80-99% by mass (e.g. paragraph 0008; claim 1), and the oily component includes: (A) a silicone compound (e.g. paragraph 0025; Examples) and (B) an oil agent that is in a semi-solid state at 25°C, and the component (B) includes one or more selected from the group consisting of a pentaerythritol fatty acid ester and a dimer acid ester, which is exemplified at 3% (e.g. paragraph 0024; Examples).
Sonoyama et al. are silent as to the viscosity of the silicone compound.  This is made up for by the teachings of Deguchi. 
Deguchi teaches a powder cosmetic having high ultraviolet barrier function, excellent dispersibility, and smooth and excellent usability comprising 0.1-5.0 mass% dimethiconol having a viscosity at 25 °C of 10,000 mm2/s or more (e.g. Overview). Deguchi teaches that the range of about 10,000-1,000,000 results in improved feeling, crispiness and elongation, has a high ultraviolet protective function, has a smooth and moist feeling and is excellent in dispersibility (e.g. paragraph 0014 and 0033). 
Regarding Claims 1-5, it would have been obvious to one of ordinary skill in the art at the time of filing to select the high viscosity dimethiconol of Deguchi for use in the pressed powders of Sonoyama et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art 
Regarding Claim 6, Sonoyama et al. teach the inclusion of zinc stearate at 5-60% by mass and magnesium myristate (e.g. paragraph 0028 and 0069).  Deguchi also teaches the inclusion of metal soaps (e.g. paragraph 0019). 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoyama et al. (EP 2450030 A1; cited in IDS) in view of Deguchi (JP 2013/075868) as applied to claims 1-6, and further in view of Saint-Gobain Très BN (saint-gobain.com available 8/13/2017). 
Regarding Claims 1-6, the teachings of Sonoyama et al. and Deguchi et al. are described supra. Sonoyama et al. teach 1-10%, or 1-5% by mass of a spherical powder, which overlaps with the claimed range (e.g. paragraphs 0030-0031). 
Sonoyama et al. and Deguchi each describe additional powders, including boron nitride, but are silent as to the shape thereof.  This is made up for by the teachings of Saint-Gobain Très BN.  

Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time of filing to have elected a plate-shaped powder, including boron nitride as taught by Saint-Gobain Très BN, for use in the compositions of Sonoyama et al. and Deguchi. One of ordinary skill in the art would have predicted success as all of the compositions are useful as solid (pressed) powder cosmetics comprising boron nitride, and one of ordinary skill would have been motivated to select the platelet shaped Très BN in order to provide the benefits of smooth and silky feel and improved compressibility of pressed powder, as taught by Saint-Gobain Très BN. 

Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619